Undercofler, Justice.
This appeal is from a conviction in the Superior Court of Douglas County, Georgia, for the larceny of an automobile.
The Court of Appeals has jurisdiction to decide questions of law that involve the application, in a general sense, of unquestioned and unambiguous provisions of the Constitution to a given state of facts and that do not involve construction of some constitutional provision directly in question and doubtful either under its own terms or under the decisions of the Supreme Court of Georgia or the Supreme Court of the United States. Gulf Paving Co. v. City of Atlanta, 149 Ga. 114 (99 SE 374); Dade County v. State of Ga., 201 Ga. 241, 244 (39 SE2d 473); Wiggins v. City of Macon, 224 Ga. 603 (163 SE2d 747). This appeal is therefore

Transferred to the Court of Appeals.


All the Justices concur.